Defendant, being convicted of carnal knowledge of a girl over 12 and under 16 years of age, appeals.
The bill of exceptions was signed within 90 days from the judgment overruling the motion for new trial, and therefore the motion of the Attorney General to strike the bill of exceptions in this case is overruled. Code 1907, § 6433.
The ruling of the trial court on the demurrer was without error. Miller v. State, 16 Ala. App. 534, 79 So. 314.
The evidence as to the guilt vel non of the defendant was in conflict, and therefore the general charge as requested by defendant was properly refused. Tatum's Case, 20 Ala. App. 436,102 So. 726.
The questions presented in the defendant's motion for new trial, except as to ruling on demurrer and refusal of the general charge, were questions to be determined by the facts. We are not prepared to hold that these facts would justify this court in holding the ruling of the trial judge was error.
We find no error in the record, and the judgment is affirmed.
Affirmed.